COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
ABEL LACHICA,                                                 No. 08-21-00022-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                             1388th District Court
                                                 §
IRASEMA MEDINA,                                             of El Paso County, Texas
                                                 §
                          Appellee.                          (TC# 2017DCDM3579)
                                                 §


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. John P. Mobbs, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before September 4, 2021.

       IT IS SO ORDERED this 5th day of August, 2021.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.